EXHIBIT 10(c)18






BASE SALARIES OF NAMED EXECUTIVE OFFICERS


GEORGIA POWER COMPANY


The following are the annual base salaries, effective March 1, 2012, of the
Chief Executive Officer and Chief Financial Officer of Georgia Power Company and
certain other executive officers of Georgia Power Company who served during
2011.




W. Paul Bowers
President and Chief Executive Officer
$743,585
 
Ronnie R. Labrato
Executive Vice President, Chief Financial
Officer and Treasurer
$302,575
 
Mickey A. Brown*
Executive Vice President
$383,877
 
Joseph A. Miller
Executive Vice President
$403,066
 





 
* Salary as of February 1, 2012 retirement date






